DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statements filed on 06/24/2021 and 07/07/2021 have been considered.

Claim Objections
3.  Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19 and 20 are objected to because of the following informalities. Appropriate correction is required.

a. Claim 1 should be replaced as follows, “A method for modulating an optical carrier beam to carry an RF signal, the method comprising: carrying out a modulation process such that both: a first optical beam carried by a first arm of a modulator, and a second optical beam carried by a second arm of the modulator, carry the RF signal; and modulating the first optical beam and/or the second optical beam with a trimming signal, the trimming signal having a different frequency to the RF signal, the modulation with the trimming signal being applied across the first and second optical beams [relatively] asymmetrically to reduce a difference in an intensity of a carrier frequency between the first and second optical beams”. Appropriate correction is required to make the claim clearer. 

b. Claim 2 should be replaced as follows, “A method for modulating an optical carrier beam to carry an RF signal; the method comprising: modulating: a first optical beam carried by a first arm of a modulator, and a second optical beam carried by a second arm of the modulator, with the RF signal to impose the RF signal onto both the first optical beam and the second optical beam, the modulation being applied across the first and second beams [relatively] symmetrically; and  modulating the first optical beam and/or the second optical beam with a trimming signal, the trimming signal having a different frequency to the RF signal, the modulation with the trimming signal being applied across the first and second optical beams [relatively] asymmetrically”. Appropriate correction is required to make the claim clearer.

c. Claim 3 should be replaced as follows, “[A] The method according to claim 1, comprising: measuring an optical intensity of the carrier frequency of an output of the modulator to adjust an amplitude of the trimming signal”. Appropriate correction is required to make the claim clearer.

d. Claim 4 should be replaced as follows, “[A] The method according to claim 1,comprising: selecting the amplitude of the trimming signal to cause the optical intensity of the carrier frequency of the first and second beams to [substantially] match”.  Appropriate correction is required to make the claim clearer.

[A] The method according to claim 1, comprising: applying the trimming signal to both the first beam and the second beam” Appropriate correction is required to make the claim clearer.

f.  Claim 6 should be replaced as follows, “ [A] The method according to claim 5, comprising: combining the trimming signal with the RF signal, the first beam and the second beam being modulated with the combined trimming signal and the RF signal”. Appropriate correction is required to make the claim clearer.

g. Claim 7 should be replaced as follows, “[A] The method according to claim 5, comprising: selecting the frequency of the trimming signal such that it will be applied more asymmetrically across the first and second beams than the RF signal”. Appropriate correction is required to make the claim clearer.

h. Claim 8 should be replaced as follows, “ [A] The method according to claim 1, comprising: applying a phase control signal from a direct current source to at least one of the first beam and second beam to impart an optical phase shift between the first beam and the second beam”. Appropriate correction is required to make the claim clearer.

i. Claim 9 should be replaced as follows, “[A] The method according to claim 8, comprising: combining the trimming signal with the phase control signal before being 

j. Claim 10 should be replaced as follows, “[A] The method for adjusting an optical intensity of a carrier frequency of a output beam of a mixer, the mixer having a multi-parallel Mach Zehnder modulator having a first Mach Zehnder modulator and a second Mach Zehnder modulator, outputs of the first and second Mach Zehnder modulators being recombined to provide an output of the multi-parallel Mach Zehnder modulator, the method comprising: applying the method of claim 1 with the first Mach Zehnder modulator to impose a first RF signal and the trimming signal to an output of the first Mach Zehnder modulator; and using the second Mach Zehnder modulator to impose a second RF signal to an output of the second Mach Zehnder modulator”. Appropriate correction is required to make the claim clearer.

k. Claim 11 should be replaced as follows, “[A] The method according to claim 1, comprising: conveying radio frequency signals from an antenna to a processing system or vice versa via an optical link by the modulating of an optical carrier”. Appropriate correction is required to make the claim clearer.

l. Claim 12 should be replaced as follows, “ An apparatus [Apparatus] for modulating [a] an optical channel to impose an RF signal thereon, the apparatus comprising: a laser; a modulator, the modulator including: a beam splitter that split an output from the laser to provide first and second optical beams; a phase modulator means arranged to [relatively] symmetrically; the apparatus further comprising a trimming signal generator configured for generating a trimming signal of a different frequency from the RF signal; the phase modulator means being arranged to modulate the first optical beam and/or second optical beam with the trimming signal such that the trimming signal in operation will be applied [relatively] asymmetrically across the first and second optical beams”. Appropriate correction is required to make the claim clearer.

m. Claim 13 should be replaced as follows, “The apparatus [Apparatus] according to claim 12, comprising: a combiner to combine the first and second optical beams; and means to measure an optical intensity of an output of the combiner and produce an optical intensity signal indicative thereof; and means arranged to receive the optical intensity signal and configured in response to adjust an amplitude of the trimming signal”. Appropriate correction is required to make the claim clearer.

n. Claim 14 should be replaced as follows, “ The apparatus [Apparatus] according to claim 12,wherein the phase modulator means comprises: one or more phase modulators arranged to modulate the first and second optical beams so as to impose a RF signal onto each, the RF signal being applied to the first optical beam and second optical beam [relatively] symmetrically; and one or more further phase modulators arranged to apply a phase control signal from a direct current source to at least one of the first optical beam and second optical beam to impart an optical phase shift between 

o. Claim 15 should be replaced as follows, “A mixer, comprising: a multi-parallel Mach Zehnder modulator having: a first Mach Zehnder modulator; a second Mach Zehnder modulator; and a combiner configured and arranged to combine the outputs of the first and second Mach Zehnder modulators to provide an output of a multi-parallel Mach Zehnder modulator, the first Mach Zehnder modulator being configured and arranged to modulate a first optical beam carried by a first arm of the first Mach Zehnder modulator, and a second optical beam, carried by a second arm of the first Mach Zehnder modulator, with a first RF signal to impose the first RF signal onto both the first optical beam and the second optical beam [relatively] symmetrically, and to modulate the first optical beam and/or the second optical beam with a trimming signal, the trimming signal having a different frequency to the first RF signal, the combiner being configured to apply the trimming signal across the first and second optical beams [relatively] asymmetrically; the second Mach Zehnder modulator being configured and arranged to modulate a third optical beam carried by a first arm of the second Mach Zehnder modulator and a fourth optical beam, carried by a second arm of the second Mach Zehnder modulator, with a second RF signal to impose the second RF signal onto both the third optical beam and the fourth optical beam [relatively] symmetrically; and one of the first RF signal and the second RF signal including a received RF signal, and the other including a RF signal generated from a local oscillator such that an output of multi-
p. Claim 16 should be replaced as follows, “An apparatus optical link, comprising: [an] conveying radio frequency signals from an antenna to a processing system or vice versa, comprising [an] the apparatus of claim 12”. Appropriate correction is required to make the claim clearer.

q. Claim 17 should be replaced as follows, “[A] The method according to claim 2, comprising: measuring an optical intensity of the carrier frequency of an output of the modulator to adjust an amplitude of the trimming signal”. Appropriate correction is required to make the claim clearer.

r. Claim 18 should be replaced as follows, “[A] The method according to claim 17, comprising: selecting the amplitude of the trimming signal to cause the optical intensity of the carrier frequency of the first and second beams to substantially match”. Appropriate correction is required to make the claim clearer.

s. Claim 19 should be replaced as follows, “[A] The method according to claim 2, comprising: applying the trimming signal to both the first beam and the second beam”. Appropriate correction is required to make the claim clearer.


[A] The method according to claim 2, comprising: applying a phase control signal from a direct current source to at least one of the first beam and second beam to impart an optical phase shift between the first beam and the second beam”. Appropriate correction is required to make the claim clearer.


Claim Interpretation
         
         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

For claim 13, 
a. means to measure an optical intensity…. on line 3;
b. means arrange to receive… on line 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a. photodiode 41 for detecting and measuring the optical output signal; see figure 4.
b. variable optical attenuator 9 to adjust an intensity of the trim signal see figure 4.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 recites the limitation "the amplitude " and “the optical intensity” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7,10,12,13,17,18 and 19 are rejected under 35 USC 103 as being unpatentable over Kawakami et al; (Asymmetric dithering technique for bis condition monitoring in optical QPSK modulator- 2010 attached) in view of Harley et al; (US 7266306).

Regarding claim 1, Kawakami discloses a method for modulating an optical carrier beam to carry an RF signal ;(QPSK optical modulator input with CW light signal (optical carrier) modulated RF data signal (SIG1 and SIG2), see figure 1)  the method comprising: carrying out a modulation process such that both: a first optical beam carried by a first arm of a modulator, and a second optical beam carried by a second arm of the modulator;(QPSK optical modulator with input CW light signal is split into the first and the second arm of the optical modulator, see figure 1) carry the RF signal; (modulated RF data signal (SIG1 and SIG2) is added to the first and second arm of the optical modulator, see figure 1) and modulating the first optical beam and/or the second optical beam with a trimming signal ;(dither bias1 and bias2 (trimming) signals are added to the first and second arm of the optical modulator, see figure 1) the trimming signal having a different frequency to the RF signal, the modulation with the trimming signal being applied across the first and second optical beams relatively asymmetrically ;(dither bias1 and bias2 (trimming) signals based on asymmetric dithering are added to the first and second arm of the optical modulator with a frequent of 110Hz, see page 1, column 1; lines 13-16 and figure 1).

However Kawakami does not explicitly disclose to reduce a difference in an intensity of a carrier frequency between the first and second optical beams.

In a related field of endeavor, Harley discloses to reduce a difference in an intensity of a carrier frequency between the first and second optical beams; (the controller 36 detects a level of each of di(t), dq(t) and di(t)dq(t) and provides carrier suppression between the first and second optical beams, see page 5, lines 31-49).

Thus it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the control the dither level of Harley with Kawakami to provide control of the of the dither signal and the motivation is to provide suppression of the optical carrier signal. 

Regarding claim 2, Kawakami discloses a method for modulating an optical carrier beam to carry an RF signal ;(QPSK optical modulator input with CW light signal (optical carrier) modulated RF data signal (SIG1 and SIG2), see figure 1)  the method comprising: modulating: a first optical beam carried by a first arm of a modulator, and a second optical beam carried by a second arm of the modulator, ;(QPSK optical modulator input with CW light signal (optical carrier) is split into two beams and each beam is carried on each arm of the optical modulator, see figure 2) with the RF signal to impose the RF signal onto both the first optical beam and the second optical beam, and  modulating the first optical beam and/or the second  (trimming) signals are added to the first and second arm of the optical modulator, see figure 1)  the trimming signal having a different frequency to the RF signal, the modulation with the trimming signal being applied across the first and second optical beams relatively asymmetrically ;(dither bias1 and bias2 (trimming) signals based on asymmetric dithering are added to the first and second arm of the optical modulator with a frequent of 110Hz, see page 1, column 1; lines 13-16 and figure 1).

However Kawakami does not explicitly disclose the modulation being applied across the first and second beams relatively symmetrically.

In a related field of endeavor, Harley discloses the modulation being applied across the first and second beams relatively symmetrically ;(same modulated signals VI (t) and Vq(t) from driver 58 is applied to the first and second arms of the optical modulator 30, see figure 4a).

Thus it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the driver signal of Harley with Kawakami to provide symmetric modulation signals to the arms of the optical modulator and the motivation is to provide same modulation functionality to both the modulator arms.

Regarding claim 3, Kawakami discloses a method according to claim 1, comprising: measuring an optical intensity of the carrier frequency of an output of the modulator ;(the power monitor at the output of the optical modulator for measuring output power and sending to the lock in amplifier, see figure 1) to adjust an amplitude of the trimming signal;(the bias1 and bias2 (trimming signal) are monitored by the lock in amplifier to keep them optimum (adjusted),see page 1 and column 2, paragraph 2 and figure 1).

Regarding claim 4, Kawakami discloses a method according to claim 1,comprising: selecting the amplitude of the trimming signal to;(the bias1 and bias2 (trimming signal) are monitored by the lock in amplifier to keep them optimum (adjusted),see page 1 and column 2, paragraph 2 and figure 1).

However Kawakami does not explicitly disclose cause the optical intensity of the carrier frequency of the first and second beams to substantially match.

In a related field of endeavor, Harley discloses cause the optical intensity of the carrier frequency of the first and second beams to substantially match; (the controller 36 detects a level of each of di(t), dq(t) and di(t)dq(t) and provides carrier suppression (matched carrier frequency) between the first and second optical beams, see page 5, lines 31-49).

Thus it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the control the dither level of Harley with Kawakami to 

Regarding claim 5, Kawakami discloses a method according to claim 1, comprising: applying the trimming signal to both the first beam and the second beam ;(dither bias1 and bias2 (trimming) signals are added to the first and second arm of the optical modulator, see figure 1). 

Regarding claim 6, Kawakami discloses a method according to claim 5, comprising: combining the trimming signal with the RF signal, the first beam and the second beam being modulated with the combined trimming signal and RF signal ;(dither bias1 and bias2 (trimming) signals and RF data signals (SIG1 and SIG2) are added to the first and second arm of the optical modulator, see figure 1)

Regarding claim 7, Kawakami discloses a method according to claim 5, comprising: selecting the frequency of the trimming signal such that it will be applied more asymmetrically across the first and second beams than the RF signal ;(dither bias1 and bias2 (trimming) signals based on asymmetric dithering are added to the first and second arm of the optical modulator with a frequent of 110Hz, see page 1, column 1; lines 13-16 and figure 1).

Regarding claim 10, Kawakami discloses a  method for adjusting an optical intensity of a carrier frequency of a output beam of a mixer ;(the bias1 and bias2 (trimming signal) are monitored by the lock in amplifier to keep them optimum (adjusted),see page 1 and column 2, paragraph 2 and figure 1); applying the method of claim 1 with the first Mach Zehnder modulator to impose a first RF signal and the trimming signal to an output of the first Mach Zehnder modulator;(dither bias1 and bias2 (trimming) signals and RF data signals (SIG1 and SIG2) are added to the first and second arm of the first optical modulator (mixer), see figure 1).

However Kawakami does not explicitly disclose the mixer having a multi-parallel Mach Zehnder modulator having a first Mach Zehnder modulator and a second Mach Zehnder modulator, outputs of the first and second Mach Zehnder modulators being recombined to provide an output of the multi-parallel Mach Zehnder modulator, the method comprising: and using the second Mach Zehnder modulator to impose a second RF signal to an output of the second Mach Zehnder modulator.

In a related field of endeavor, Harley discloses the mixer having a multi-parallel Mach Zehnder modulator ;(the optical modulator (mixer) 30 further consists of two parallel MZ modulators 4a,4b, see figure 4a)  having a first Mach Zehnder modulator and a second Mach Zehnder modulator,(first MZ modulator 4a and second MZ modulator 4b, see figure 4a) outputs of the first and second Mach Zehnder modulators being recombined to provide an output of the multi-parallel Mach Zehnder modulator;( (the first MZ modulator 4a and the second MZ modulator 4b are combined to produce an output signal, see figure 4a) the method comprising: and using the second Mach Zehnder modulator to impose a second RF signal to an output of the (the second optical modulator 4b consists of  consists of second data signal x(t) being applied with the driver signal 10, see figure 4a).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the multi-parallel MZ modulator of Harley with Kawakami to provide small footprint device for optical carrier modulation and the motivation is to provide increased transmission capacity of the optical transmission. 

Regarding claim 12, Kawakami discloses apparatus for modulating an optical channel to impose an RF signal thereon, ;(QPSK optical modulator input with CW light signal (optical carrier) modulated RF data signal (SIG1 and SIG2), see figure 1)  the apparatus comprising: a laser;(continuous wave laser, see figure 1) a modulator, the modulator including: a beam splitter that split an output from the laser to provide first and second optical beams ;(QPSK optical modulator input with CW light signal (optical carrier) is split into two beams and each beam is carried on each arm of the optical modulator, see figure 2) a phase modulator means arranged to modulate the first and second optical beams so as to impose an RF signal onto each, (optical modulator with phase modulators PM1 and PM2 modulating the input optical CW signal and imposed data signal (SIG1 and SIG2), see figure 1)  the apparatus further comprising a trimming signal generator configured for generating a trimming signal of a different frequency from the RF signal; ;(dither bias1 and bias2 (trimming) signals based on asymmetric dithering are added to the first and second arm of the optical modulator with a frequent of 110Hz, see page 1, column 1; lines 13-16 and figure 1), the phase modulator means being arranged to modulate the first optical beam and/or second optical beam with the trimming signal such that the trimming signal in operation will be applied relatively asymmetrically across the first and second optical beams; ;(dither bias1 and bias2 (trimming) signals based on asymmetric dithering are added to the first and second arm of the optical modulator with a frequent of 110Hz, see page 1, column 1; lines 13-16 and figure 1).

However Kawakami does not explicitly disclose the RF signal being applied to the first optical beam and second optical beam relatively symmetrically.

In a related field of endeavor, Harley discloses the RF signal being applied to the first optical beam and second optical beam relatively symmetrically ;(same modulated signals VI (t) and Vq(t) along with input data signal x(t) from driver 58 is applied to the first and second arms of the optical modulator 30, see figure 4a).

Thus it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the driver signal of Harley with Kawakami to provide symmetric modulation signals to the arms of the optical modulator and the motivation is to provide same modulation functionality to both the modulator arms.

Regarding claim 13, Kawakami discloses Apparatus according to claim 12, comprising: a combiner to combine the first and second optical beams;(combiner for combining the first and second optical beams, see figure 1) and means to measure an optical intensity of an output of the combiner and produce an optical intensity signal indicative thereof;(the power monitor at the output of the optical modulator for measuring output power and sending to the lock in amplifier, see figure 1)  and means arranged to receive the optical intensity signal and configured in response to adjust an amplitude of the trimming signal;(the bias1 and bias2 (trimming signal) are monitored by the lock in amplifier to keep them optimum (adjusted),see page 1 and column 2, paragraph 2 and figure 1).

Regarding claim 17, Kawakami discloses a method according to claim 2, comprising: measuring an optical intensity of the carrier frequency of an output of the modulator ;(the power monitor at the output of the optical modulator for measuring output power and sending to the lock in amplifier, see figure 1) to adjust an amplitude of the trimming signal ;(the bias1 and bias2 (trimming signal) are monitored by the lock in amplifier to keep them optimum (adjusted),see page 1 and column 2, paragraph 2 and figure 1).

Regarding claim 18, Kawakami discloses a method according to claim 17, comprising: selecting the amplitude of the trimming signal to ;(the bias1 and bias2 (trimming signal) are monitored by the lock in amplifier to keep them optimum (adjusted),see page 1 and column 2, paragraph 2 and figure 1).


In a related field of endeavor, Harley discloses cause the optical intensity of the carrier frequency of the first and second beams to substantially match; (the controller 36 detects a level of each of di(t), dq(t) and di(t)dq(t) and provides carrier suppression (matched carrier frequency) between the first and second optical beams, see page 5, lines 31-49).

Thus it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the control the dither level of Harley with Kawakami to provide control of the of the dither signal and the motivation is to provide suppression of the optical carrier signal. 

Regarding claim 19, Kawakami discloses a method according to claim 2, comprising: applying the trimming signal to both the first beam and the second beam ;(dither bias1 and bias2 (trimming) signals are added to the first and second arm of the optical modulator, see figure 1). 

Claims 8,9,14 and 20 are rejected under 35 USC 103 as being unpatentable over Kawakami et al; (Asymmetric dithering technique for bis condition monitoring in optical QPSK modulator- 2010 attached) in view of Harley et al; (US 7266306) and further in view of Sugiyama et al, (US 2016/0011487).



In a related field of endeavor, Sugiyama discloses a method according to claim 1, comprising: applying a phase control signal from a direct current source to at least one of the first beam and second beam to impart an optical phase shift between the first beam and the second beam; (an optical modulator may be provided with one or more Radio Frequency (RF) electrodes for high frequency signals used for multiplexing data onto light and one or more Direct Current (DC) electrodes for direct-current signals used for controlling the phase of the light, see paragraph 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the direct current source of Sugiyama with Kawakami and Harley to control the phase of light signals through an optical modulator and the motivation is to provide phase difference between the first and second optical beams.

Regarding claim 9, Kawakami discloses a method according to claim 8, comprising: combining the trimming signal with the phase control signal before being applied to at least one of the first beam and second beam ;(dither bias1 and bias2 (trimming) signals and phase control signal (biasπ/2) are added to the first and second arm of the optical modulator, see figure 1). 

Regarding claim 14, Kawakami does not explicitly disclose apparatus according to claim 12,wherein the phase modulator means comprises: one or more phase modulators arranged to modulate the first and second optical beams so as to impose a RF signal onto each, the RF signal being applied to the first optical beam and second optical beam relatively symmetrically; and one or more further phase modulators arranged to apply a phase control signal from a direct current source to at least one of the first optical beam and second optical beam to impart an optical phase shift between the first optical beam and the second optical beam.

In a related field of endeavor, Harley discloses apparatus according to claim 12,wherein the phase modulator means comprises: one or more phase modulators arranged to modulate the first and second optical beams so as to impose a RF signal onto each ;(the optical modulator (mixer) 30 further consists of two parallel MZ modulators 4a,4b, see figure 4a) the RF signal being applied to the first optical beam and second optical beam relatively symmetrically ;(same modulated signals VI (t) and Vq(t) along with input data signal x(t) from driver 58 is applied to the first and second arms of the optical modulator 30, see figure 4a) and one or more further phase modulators arranged to apply a phase control signal ;(bias3 signal is applied to provide the phase control signal, see figure 4a).



However the combination of Kawakami and Harley does not explicitly disclose from a direct current source to at least one of the first optical beam and second optical beam to impart an optical phase shift between the first optical beam and the second optical beam.

In a related field of endeavor, Sugiyama discloses from a direct current source to at least one of the first optical beam and second optical beam to impart an optical phase shift between the first optical beam and the second optical beam; (an optical modulator may be provided with one or more Radio Frequency (RF) electrodes for high frequency signals used for multiplexing data onto light and one or more Direct Current (DC) electrodes for direct-current signals used for controlling the phase of the light, see paragraph 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the direct current source of Sugiyama with Kawakami and Harley to control the phase of light signals through an optical modulator and the motivation is to provide phase difference between the first and second optical beams.

Regarding claim 20, the combination of Kawakami and Harley does not explicitly disclose a method according to claim 2, comprising: applying a phase control signal from a direct current source to at least one of the first beam and second beam to impart an optical phase shift between the first beam and the second beam.

In a related field of endeavor, Sugiyama discloses a method according to claim 2, comprising: applying a phase control signal from a direct current source to at least one of the first beam and second beam to impart an optical phase shift between the first beam and the second beam; (an optical modulator may be provided with one or more Radio Frequency (RF) electrodes for high frequency signals used for multiplexing data onto light and one or more Direct Current (DC) electrodes for direct-current signals used for controlling the phase of the light, see paragraph 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the direct current source of Sugiyama with Kawakami and Harley to control the phase of light signals through an optical modulator and the motivation is to provide phase difference between the first and second optical beams.

Claims 11, 15 and 16 are rejected under 35 USC 103 as being unpatentable over Kawakami et al; (Asymmetric dithering technique for bis condition monitoring in optical .

Regarding claim 11, Kawakami discloses a method according to claim 1, comprising: conveying radio frequency signals via an optical link by the modulating of an optical carrier;(RF data signals (SIG1 and SIG2) are imposed on the optical phase modulator for modulating an optical CW signal, see figure 1). 

However the combination of Kawakami and Harley does not explicitly disclose from an antenna to a processing system or vice versa.

In a related field of endeavor, Tennant discloses from an antenna to a processing system or vice versa ;(RF signals are processed by the Antenna control processor 114 for modulating an optical signal 105 to the optical modulator 103, see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the antenna processor of Tennant with Kawakami and Harley to provide RF beam signals for modulating the optical carrier signals and the motivation is to provide transmission and processing of the RF data signals.

Regarding claim 15, Kawakami discloses comprising: the trimming signal having a different frequency to the first RF signal, the combiner being configured to apply the ;(dither bias1 and bias2 (trimming) signals based on asymmetric dithering are added to the first and second arm of the optical modulator with a frequent of 110Hz, see page 1, column 1; lines 13-16 and figure 1), 

However does not explicitly disclose does not explicitly disclose a mixer, a multi-parallel Mach Zehnder modulator having: a first Mach Zehnder modulator; a second Mach Zehnder modulator; and a combiner configured and arranged to combine the outputs of the first and second Mach Zehnder modulators to provide an output of a multi-parallel Mach Zehnder modulator, the first Mach Zehnder modulator being configured and arranged to modulate a first optical beam carried by a first arm of the first Mach Zehnder modulator, and a second optical beam, carried by a second arm of the first Mach Zehnder modulator, with a first RF signal to impose the first RF signal onto both the first optical beam and the second optical beam relatively symmetrically, and to modulate the first optical beam and/or the second optical beam with a trimming signal, the second Mach Zehnder modulator being configured and arranged to modulate a third optical beam carried by a first arm of the second Mach Zehnder modulator and a fourth optical beam, carried by a second arm of the second Mach Zehnder modulator, with a second RF signal to impose the second RF signal onto both the third optical beam and the fourth optical beam relatively symmetrically; one of the first RF signal and second RF signal including a received RF signal, and the other including a RF signal generated from a local oscillator such that an output of multi-parallel Mach Zehnder modulator carries will carry a beat signal.

In a related field of endeavor, Harley discloses a mixer, comprising: a multi-parallel Mach Zehnder modulator having: a first Mach Zehnder modulator; a second Mach Zehnder modulator ;(the optical modulator (mixer) 30 further consists of two parallel MZ modulators 4a,4b, see figure 4a) and a combiner configured and arranged to combine the outputs of the first and second Mach Zehnder modulators to provide an output of a multi-parallel Mach Zehnder modulator,(the first MZ modulator 4a and the second MZ modulator 4b are combined to produce an output signal, see figure 4a) the first Mach Zehnder modulator being configured and arranged to modulate a first optical beam carried by a first arm of the first Mach Zehnder modulator;(a part of split input optical signal 6 is sent to the first arm of the first optical modulator 4a and modulated by the RF data signal x(t), see figure 4a) and a second optical beam, carried by a second arm of the first Mach Zehnder modulator, ;(a part of split input optical signal 6 is sent to the second arm of the first optical modulator 4a and modulated by the RF data signal x(t), see figure 4a) with a first RF signal to impose the first RF signal onto both the first optical beam and the second optical beam relatively symmetrically; (the first optical modulator 4a consists of  second data signal x(t) being applied with the driver signal 10, see figure 4a) and to modulate the first optical beam and/or the second optical beam with a trimming signal ;(plurality of dither (trimming) signals are added to the first and the second arm of the first optical modulator 4a, see figure 4a); the second Mach Zehnder modulator being configured and arranged to modulate a third optical beam carried by a first arm of the second Mach Zehnder modulator ;(a part of split input optical signal 6 is sent to the first arm of the second optical modulator 4b and modulated by the RF data signal x(t), see figure 4a) and a fourth optical beam, carried by a second arm of the second Mach Zehnder modulator ;(a part of split input optical signal 6 is sent to the second arm of the second arm of optical modulator 4b and modulated by the RF data signal x(t), see figure 4a)  with a second RF signal to impose the second RF signal onto both the third optical beam and the fourth optical beam relatively symmetrically; and; (the second optical modulator 4b consists of  consists of second data signal x(t) being applied with the driver signal 10, see figure 4a), one of the first RF signal and second RF signal including a received RF signal, (optical modulator 30 consists of data signal x(t) being applied with the driver signal 10a, 10b, see figure 4a)  such that an output of multi-parallel Mach Zehnder modulator carries will carry a beat signal ;(the output of the parallel MZ modulator 30 consists of beat frequency components dI(t) dQ(t), see column 5, lines 30,31).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the multi-parallel MZ modulator of Harley with Kawakami to provide small footprint device for optical carrier modulation and the motivation is to provide increased transmission capacity of the optical transmission. 

However the combination of Kawakami and Harley does not explicitly disclose the other including a RF signal generated from a local oscillator.

;(RF signal is generated the from RF transceiver to be applied to the optical modulator 103, see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the RF transceiver of Tennant with Kawakami and Harley to provide RF beam signals for modulating the optical carrier signals and the motivation is to provide transmission and processing of the RF data signals.


Regarding claim 16, Kawakami discloses an apparatus optical link, comprising: an conveying radio frequency signals, comprising an apparatus of claim 12; ;(RF data signals (SIG1 and SIG2) are imposed on the optical phase modulator for modulating an optical CW signal, see figure 1). 

However the combination of Kawakami and Harley does not explicitly disclose from an antenna to a processing system or vice versa.

In a related field of endeavor, Tennant discloses from an antenna to a processing system or vice versa ;(RF signals are processed by the Antenna control processor 114 for modulating an optical signal 105 to the optical modulator 103, see figure 1).

.

Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below,

a. Hoshida et al; (EP 2107418A1) discloses controlling of the optical modulator by the phase difference controlling section, figure 11.

b. Kawanishi et al; (US 7957653) discloses phase control of the FSK optical MZ modulator, see figure 13.

c. Ikeda et al; (US 2019/0115980) discloses superimposing plurality of pilot signals superimposed on the optical modulator for detecting the distortion of power characteristics from output of the optical modulator, see figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636